            Case 1:16-cv-00840-EJD Document 47 Filed 12/26/18 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BITMANAGEMENT SOFTWARE GMBH,

                Plaintiff,
                                                          No. 16-840 C
       v.
                                                          Senior Judge Edward J. Damich
THE UNITED STATES,

                Defendant.


                    UNOPPOSED MOTION FOR A STAY OF THE CASE
                      IN LIGHT OF LAPSE OF APPROPRIATIONS

       The United States of America hereby moves for a stay of the entire case in the above-

captioned case.

       1.       On August 23, 2018, the Court entered the current trial preparation order for this

case. See ECF 40. In particular, the order sets the schedule for pretrial disclosures, pretrial

conferences, and trial. See id.; see also ECF 46.

       2.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies. The Department does not know when funding

will be restored by Congress.

       3.       Absent an appropriation, Department of Justice attorneys are prohibited from

working, even on a voluntary basis, except in very limited circumstances, including

“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.

§ 1342.

       4.       Undersigned counsel for the Department of Justice therefore requests a stay of the

entire case until Congress has restored appropriations to the Department.

                                                -1-
            Case 1:16-cv-00840-EJD Document 47 Filed 12/26/18 Page 2 of 2



       5.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. The Government requests that, at

that point, all current deadlines for the parties be extended commensurate with the duration of the

lapse in appropriations.

       6.       Opposing counsel has authorized counsel for the Government to state that

Plaintiff does not oppose this motion.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of the entire case until Department of Justice

attorneys are permitted to resume their usual civil litigation functions.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              GARY L. HAUSKEN
                                              Director


                                              s/Scott Bolden
                                              SCOTT BOLDEN
December 26, 2018                             Deputy Director
                                              Commercial Litigation Branch
Of Counsel:                                   Civil Division
RICHARD J. HUBER                              Department of Justice
Department of the Navy                        Washington, DC 20530
                                              Email:         Scott.Bolden@USDOJ.gov
                                              Telephone:     (202) 307-0262
                                              Facsimile:     (202) 307-0345

                                               Attorneys for Defendant the United States




                                                 -2-
